Citation Nr: 0120545	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-20 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for scar of the right knee 
and traumatic deformity of the patella of the right knee, 
currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1971 to April 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which granted an increased rating 
of 20 percent for service-connected scar of the right knee 
and traumatic deformity of the patella of the right knee.  
The veteran entered notice of disagreement with this decision 
in July 2000; the RO issued a statement of the case in 
October 2000; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in November 2000. 

The Board notes that the veteran contended in writing and at 
a personal hearing that he has nightmares due to the in-
service traumatic right knee injury.  At the June 2001 
videoconference hearing before the undersigned member of the 
Board, the veteran's representative indicated that he thought 
the veteran was applying and wanted to pursue a claim for 
service connection for post-traumatic stress disorder (PTSD).  
The issue of entitlement to service connection for PTSD, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to service connection 
for PTSD is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected scar of the right knee 
and traumatic deformity of the patella of the right knee is 
manifested by a well-healed circumferential scar around the 
right patella, mild to moderate patellofemoral strain, with 
extension limited to 3 degrees, and flexion limited to 120 
degrees due to pain, with subjective complaints of pain, 
weakness, and fatigue with motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a scar 
of the right knee and traumatic deformity of the patella of 
the right knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  The veteran was 
afforded a VA examination in May 2000.  In the rating 
decision and statement of the case, the RO advised the 
veteran of what must be demonstrated to establish a rating in 
excess of 20 percent.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records or other evidence which might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional records or other evidence which has not been 
obtained.  Accordingly, no further notice to the veteran or 
assistance in acquiring additional medical evidence is 
required by the new statute.  

The veteran contends that a rating in excess of 20 percent is 
warranted for his service-connected scar of the right knee 
and traumatic deformity of the patella of the right knee 
because of the nature of the physical trauma to the right 
knee he experienced, that he experiences daily pain which 
requires medication, and that he uses a cane and support band 
for the right knee.  Through his representative, the veteran 
also contends that a rating in excess of 20 percent is 
warranted because he experiences swelling, stiffness, 
fatigue, and weakness of the right knee.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where, as in this veteran's case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The RO rated the veteran's left knee disability as 20 percent 
disabling under Diagnostic Code 5257, which contemplates 
moderate impairment of the knee due to recurrent subluxation 
and lateral instability.  A 30 percent rating contemplates 
severe impairment of the knee.  See 38 C.F.R. § 4.71a. 

In this veteran's case, the evidence reflects that in service 
in May 1972 the veteran incurred a laceration wound to the 
right knee when a cannon with a cap on was fired during 
passing review in a retirement ceremony.  There was no nerve 
or artery involvement, only a soft tissue injury of the 
lateral right knee.  Initial treatment included debridement 
and irrigation of the right knee and a cylinder cast.  
Therapy over the next couple of months reflects increased 
ranges of motion, from 0 degrees extension to 95 degrees 
flexion.  At the service separation examination in March 
1973, the veteran voiced no complaints about the right knee, 
and clinical evaluation of the lower extremities was normal.  

At a VA examination in February 1988, the veteran complained 
that his knee ached and hurt all the time, that the right 
knee gave out if he was on the leg for a long period of time 
or walked for about an hour or hour and a half, and that he 
took pain pills every night.  Examination revealed residual 
deformity of traumatic injury of the right knee, with 
limitation of motion, and subpatellar crepitance indicating 
symptomatic chondromalacia.  X-ray examination of the knee 
was normal.

At a VA examination in May 2000, the veteran reported that he 
used a cane and patellofemoral brace to the right knee, and 
complained of increasing daily right knee pain and 
disability, for which he took anti-inflammatory medications, 
that the right side was not as strong as the left, and that 
walking and stairs were problematic for him.  Physical 
examination revealed the following: right knee flexion to 125 
degrees, with pain at 120 degrees, and extension to 3 
degrees; a well-healed circumferential scar around the right 
patella; and a palpable deformity on the superior lateral 
aspect of the right patella, described as a simple bony 
prominence consistent with osteophyte formation, positive 
patellofemoral ballottement, and some patellofemoral crepitus 
with weight bearing joint range of motion.  The diagnoses 
were post right extensor mechanism rupture and repair now 
with progressive patellofemoral strain, mild to moderate in 
nature, and a well-healed circumferential scar around the 
right patella.  

At a June 2001 videoconference personal hearing before the 
undersigned member of the Board, the veteran testified in 
relevant part as follows:  he had daily right knee pain; when 
he was not drinking, he took medicine for right knee pain, 
which helped the pain, which was otherwise bad; he tried to 
do a little exercise; the doctor did not prescribe the cane 
for him, but he got the cane from his wife's brother; he used 
a brace for stability, but did not wear it every day; whether 
his right knee would give way depended on the activity; he 
could not do a lot of walking or lifting; and that the scar 
was not symptomatic, ulcerated, or tender.  The veteran's 
wife testified in relevant part that the veteran had right 
knee pain at various times of the day and night.  

A review of the evidence reveals that the veteran's service-
connected scar of the right knee and traumatic deformity of 
the patella of the right knee is manifested by a well-healed 
circumferential scar around the right patella, mild to 
moderate patellofemoral strain, with extension limited to 3 
degrees (without pain noted), and flexion limited to 120 
degrees due to pain, with subjective complaints of pain, 
weakness, and fatigue with motion.  The veteran has testified 
generally that his knee would "give out," so that he needed 
to use the aid of a cane or knee brace for stability, 
although he indicated that he could not say when his knee 
would give out, though it happened.  While the cane has not 
been prescribed, it appears that the knee brace was 
prescribed.  With regard to the severity of any claimed 
instability, however, the Board notes that the veteran does 
not wear the knee brace daily, and when he did not wear it he 
could not say when the knee would give out.  The May 2000 VA 
examination revealed no varus or valgus instability of the 
right knee, and specifically diagnosed only "mild to 
moderate" patellofemoral strain.  Given the veteran's 
subjective complaints of giving way of the knee, the Board 
finds that no more than moderate disability of the right knee 
is shown, analogous to not more than moderate recurrent 
subluxation or lateral instability as contemplated by the 
current 20 percent rating under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  The evidence does not demonstrate 
"severe" right knee symptomatology with recurrent 
subluxation or lateral instability to warrant a 30 percent 
rating.  38 C.F.R. § 4.71a.  

The Board has considered other potentially applicable 
diagnostic codes to determine whether a higher rating would 
be warranted, but finds that a higher rating than 20 percent 
would not be warranted under any other diagnostic code.  The 
Board specifically considered Diagnostic Code 5261, which 
provides as follows: for extension of the leg limited to 15 
degrees, a 20 percent rating is warranted; for extension of 
the leg limited to 20 degrees, a 30 percent rating is 
warranted; and for limitation of extension of the leg limited 
to 30 degrees, a 40 percent rating is warranted.  See 38 
C.F.R. § 4.71, Plate I (specifying that normal extension for 
the leg or knee is to zero degrees).  As the veteran has 
extension of the leg to 3 degrees, with no additional 
limitation noted due to pain, a rating in excess of 20 
percent would not be warranted by Diagnostic Code 5261.  

The Board also considered Diagnostic Code 5260, which 
provides as follows: for limitation of flexion to 30 degrees, 
a 20 percent rating is warranted; and for limitation of 
flexion to 15 degrees, a 30 percent rating is warranted.  See 
38 C.F.R. § 4.71, Plate I (specifying that normal flexion for 
the leg or knee is to 140 degrees).  The Board also finds, 
however, that even with considerations of pain, which occurs 
at and limits the veteran's right knee flexion to 120 
degrees, the evidence does not demonstrate limitation of 
extension more nearly approximating limitation to 15 degrees 
so as to warrant a rating higher than 20 percent based on 
limitation of flexion of the right knee.  38 C.F.R. § 4.71a.  

The Board notes that arthritis and instability of the knee 
may be rated separately under the diagnostic criteria of 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  A 
separate rating for arthritis with painful motion is also 
possible under 38 C.F.R. § 4.59 (2000).  VAOPGCPREC 9-98.  
However, a separate rating for arthritis on either basis 
requires X-ray findings of arthritis, which have not been 
demonstrated in this veteran's case. 

Further, a separate rating for the right knee scar is also 
not warranted.  The right knee scar is not shown to be 
superficial, poorly nourished, with repeated ulceration; be 
tender and painful on objective demonstration; or result in 
limitation of function, so as to warrant a separate 
compensable evaluation under 38 C.F.R. § 4.119, Diagnostic 
Codes 7803, 7804, 7805, respectively. 

For these reasons, the Board finds that the criteria for a 
rating in excess of 20 percent for scar of the right knee and 
traumatic deformity of the patella of the right knee have not 
been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal.  However, as the preponderance 
of the evidence is against the veteran's claim for increased 
rating, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102.  The Board 
has also considered the hearing testimony of the veteran and 
his wife.  Their testimony is considered credible insofar as 
they testified concerning observable symptoms and their 
belief in the merits of the veteran's claim.  As lay persons, 
however, they are not competent to testify as to medical 
findings or diagnoses.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected disability, scar of the 
right knee and traumatic deformity of the patella of the 
right knee, has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating this disability for any period during 
the pendency of the claim.  The veteran's right knee 
disability has not required any hospitalization since the 
initial in-service injury in May 1972.  The veteran has been 
prescribed anti-inflammatory medication and a knee brace, 
which, he has testified, significantly relieve his symptoms.  
The current right knee impairment is consistent with those of 
orthopedic disability, as contemplated by Diagnostic Code 
5257, and limitation of motion contemplated by Diagnostic 
Codes 5260 and 5261, including due to symptoms associated 
with orthopedic disability indicated at 38 C.F.R. § 4.40 and 
4.45.  While the record indicates that the veteran has not 
worked since 1976, it does not indicate that the veteran's 
right knee disability has caused marked interference with 
employment.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992). 


ORDER

An appeal for a rating in excess of 20 percent for scar of 
the right knee and traumatic deformity of the patella of the 
right knee is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

